September 5, 2013




                              JUDGMENT

                   The Fourteenth Court of Appeals

               ROCKY CHRISTOPHER BURNETT, Appellant

NO. 14-12-00672-CR                 V.

                     THE STATE OF TEXAS, Appellee
                         ____________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED, that the appellant pay all
costs expended in this appeal, and that this decision be certified below for
observance.